Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to the Applicant’s arguments and/or amendments filed on 05/30/2022, in which claims 1, 3, 16, and 20 have been amended. Claims 1-20 are currently allowed in the instant application.
The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
       Examiner’s Statement of Reasons for Allowance
         The prior art of record does not disclose the combination of limitations found at least in independent claims 1, 13 and 20. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2019/0176348 to Bingham et al- which is directed the robotic gripping device includes a palm and a plurality of digits coupled to the palm. The robotic gripping device also includes a time-of-flight sensor arranged on the palm such that the time-of-flight sensor is configured to generate time-of-flight distance data in a direction between the plurality of digits. The robotic gripping device additionally includes an infrared camera, including an infrared illumination source, where the infrared camera is arranged on the palm such that the infrared camera is configured to generate grayscale image data in the direction between the plurality of digits.
US 10,946,515 to Levine et al- which is directed to deep machine learning methods and apparatus related to manipulation of an object by an end effector of a robot. Some implementations relate to training a deep neural network to predict a measure that candidate motion data for an end effector of a robot will result in a successful grasp of one or more objects by the end effector. Some implementations are directed to utilization of the trained deep neural network to servo a grasping end effector of a robot to achieve a successful grasp of an object by the grasping end effector. For example, the trained deep neural network may be utilized in the iterative updating of motion control commands for one or more actuators of a robot that control the pose of a grasping end effector of the robot, and to determine when to generate grasping control commands to effectuate an attempted grasp by the grasping end effector.
US 2014/0365010 to Yasuda et al - which is directed to workpiece detector includes a camera to acquire a two-dimensional image of a search range within which workpieces are disposed. A three-dimensional sensor detects a three-dimensional shape of a three-dimensional detection area. A workpiece extraction section processes the two-dimensional image to extract candidate workpieces. An area setting section sets a three-dimensional detection areas respectively corresponding to the candidate workpieces. A prioritizing section sets an order of priority to the three-dimensional detection areas to give higher priority to one three-dimensional detection area containing more of the candidate workpieces. A sensor control section controls the three-dimensional sensor to detect the three-dimensional shape of each three-dimensional detection area in the order of priority. Every time the three-dimensional shape is detected, a workpiece detection section searches the workpieces based on the detected three-dimensional shape to detect a pickable workpiece.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664